 In the Matter of BALTIMORE INSULAR LINE, INC.and'SEAFARERS'INTERNATIONAL UNION OF NORTH AMERICACase No. R-2008.-Decided September 041, 1910Jurisdiction:water transportation industry.Investigation and 'Certification of Representatives:'existence of question : con-flicting claims of rival reptesentatives, prior certification, no bar to, in viewof time elapsed ; elections necessaryUnit Appropriate for Collective Bargaining:unlicense 'personnel in the deck,engine,and stewards' departments, excluding wireless and radio operators,chief electricians on electrically driven- ships, and juniorengineerswho.'hold licensesMr. Charlton Ogbeurn, Mr. C. C. Johnson,andMr. John Hawk,'of New York City, for the S. I. U.Mr. William L. Standard,byMr. Max Lustig,of New York City,for the N. M. U.Mr. A. V. Cherbownier,andMr. James A. Carney,of New YorkCity, for the Company.Elizabeth W. Weston,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn March 2, 1940, Seafarers' International Union of North Amer-ica, herein called the S. I. U., filed with the Regional Director forthe Second Region (New York City), a petition alleging that aquestion 'affecting commerce had arisen concerning the representationof ' unlicensed personnel employed aboard the vessels operated byBaltimore Insular Line, Inc.,' herein called the Company, and re-questing an investigation and certification of representatives pur-1 In the petition for investigation and certification of representatives, the S. I U namedA H Bull & Co, Inc , as an employer and an additional party to the proceedings.Althoughserved with notice of hearing, A. H. Bull & Co, Inc., did not appear.At the hearing, itappearing that Baltimore Insular Line,Inc., isthe employer of the employees affected bythe petition, the name of A H Bull & Co , Inc., was stricken from the title of the pro-ceedings with the consentof all parties.27 N. L. R. B., No. 91.426 BALTIMORE INSULAR LINE, INC.427suant to Section 9 (c) of the, National Labor Relations Act, 49Stat. 449, herein called the Act.On August 9, 1940, the NationalLabor Relations Board, herein called the Board,_ acting pursuantto Section 9 (c) of the Act, and Article III, Section 3, of NationalLaborRelationsBoard Rules and Regulations-Series 2, as amended,ordered an investigation and authorized the Regional Director toconduct, it and to provide for an appropriate hearing upon duenotice.On August 12, 1940, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, theS. I. U.,' and the National Maritime Union of America, herein calledtheN.M. U., a labor organization claiming to represent the em-ployees of the Company affected by the investigation.Pursuantto the notice, and to a notice of postponement duly issued and servedon August 21, 1940, a hearing was held on September 4, 1940, inNew York City, before Millard -L. Midonick, the TrialExaminerduly designated by the Board.The Company and the N. M. U. wererepresented by counsel, and the S. I. U. was represented by its secre-tary-treasurer and by counsel.All participated in the hearing.Although no witnesses were called, full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidencebearing upon the issues was afforded all parties.During the hearingthe parties stipulated with respect to the issues involved herein.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYBaltimore Insular Line, Inc., a corporation having offices in NewYork City, is engaged in the general shipping business, carryingpassengers and merchandise for hire in interstate commerce. Itemploys approximately 95 employees as unlicensed personnel aboardits vessels.--We find that the Company is engaged in traffic, transportation,and commerce among the several States, and that the unlicensed per-sonnel employed by the Company aboard its vessels are directlyengaged in such traffic, transportation, and commerce.H. THE ORGANIZATIONS INVOLVEDSeafarers' International Union of North America, affiliated withthe American Federation of Labor, and National Maritime Union,affiliated with the Congress of Industrial Organizations, are labororganizations admitting to, membership all seamen in deck, engine, 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDand stewards' departments who are not required by the UnitedStates Bureau of Marine Inspection and Navigation to hold licenses.III.THE QUESTION CONCERNING REPRESENTATIONOn April 8, 1938, the Board certified the N. M. U. as the exclusiverepresentative for the purposes of collective bargaining of the un-licensed personnel employed by the Company on its vessels operatedout of Atlantic and Gulf ports 2 Thereafter, the N. M. U. on sev-eral occasions requested that the Company bargain with it as therepresentative of the aforesaid employees of the Company, but nocontract has ever been consummated between the Company and theN. M. U. or any other labor organization as such representative.OnJanuary 24, 1940, the S. I. U., in a letter to the Company, claimedthat it represented a majority of the unlicensed personnel employedby the Company aboard its vessels, and requested that the Companybargain collectively with it as such representative.The Companydeclined to grant the request of the S. I. U. on the ground that itwas precluded by the Board's prior certification of the N. M. U.At the hearing there was introduced in evidence an analysis madeby the Regional Director indicating that a substantial number ofthe unlicensed personnel employed by the Company on March 25,1940, are members of the S. I. U.3The N. M. U. claims to representall the unlicensed personnel employed on the Company's ships by vir-tue of the Board's prior certification.Inasmuch as a considerable pe-riod of time has elapsed since the Board's certification of the N. M. U.we hold that it does not constitute a bar to the present investigation.'We find that a question has arisen concerning the representationof employees of the Company, and that this question, occurring inconnection with the operations of the Company described in SectionI, tends to lead to labor disputes burdening and obstructing,tra'ffic,commerce, and transportation and the free flow of traffic, commerce,and transportation.2Matter of American France Line et at(Baltimore InsularLine, Inc)andInter nationalSeamen'sUnion of America,Case No.R-157, 6 N L R B. 5263TheRegionalDirector reported that the S IU hadsubmitted to her a petition desig-nating the S I.U to represent the signers for the purposes of collective bargaining,beating 109 apparently genuine signatures,of which 64appeared to be the signatures ofpersons on the Company'spayroll ofMarch 25, 1940 , that,in addition, the S I U sub-mitted its membership roster and dues record containing the same, 64 names ; that theN M U submitted no proof of its membership or other designation as collective bargain-ing agent by employees in the appropriate unit,but claimedto iepiesentall such em-ployees by virtueof theBoard's prior certification40n March 26,1940,the Company filed a petition with the Board reciting that theS. I. U and the N. M U had made conflicting claims and demands for recognition as exclu-sive baigaining representative of the unlicensed personnel aboard its vessels,and request-ing an investigation and certification pursuant to Section 9 (c) of the ActThe Boardhaving directed an investigation and hearing in connection with the petition filed by theS I U. on March 4,1940, dismissed the Company's petition on August 9, 1940 BALTIMORE INSULAR LINE,, INC.IV. THE APPROPRIATE UNIT429At the hearing, all parties agreed that a unit consisting of theunlicensed 5 personnel in the deck, engine, and stewards' depart-ments, excluding wireless and radio operators, chief electricians onelectricaldriven ships,° and junior engineers who hold licenses,'employed on vessels operated by the Company constitute a unitappropriate for the purposes of collective bargaining."We see noreason to depart from the agreement of the parties as to the definitionof-the appropriate unit, which corresponds to that which the Boardfound appropriate in its prior decision.9We find that the unlicensed personnel in the deck, engine, andstewards' departments, excluding wireless and radio operators, chief,electricians on electrically driven ships, and junior engineers whohold licenses, employed on the vessels operated by the Company con-stitute a unit appropriate for the purposes of collective bargaining,and that said unit will insure to employees of the Company the fullbenefit of their right to self-organization and collective bargaining,and otherwise effectuate the policies of the Act.V. THE DETEP,DIINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.I5Referring to licenses from the United States Bureau of Marine Inspection and Navi-gation.-OThe Company's counsel stated at the hearing that the Company does not at presentoperate any electrically diiven ships' It appears that junior engineers may not be required to hold licenses. SeeMatter ofAmerican Prance Lane et at (l3altemore-Insular Line, Inc )andInternationalSeamen'sUnion of America,3 N L. R. B 64, 70. We interpret the 'agreement of me parties tomean that only such junior engineers as actually hold licenses are excluded from theappropriate unit.-8 By written stipulation introduced in evidence at the hearing, the 'S. I U and the'N.M. U. agreedthat the appropiiate unit should consist of unlicensed personnel, with theexclusions above stated, employed by the Company aboard ships operated out of Atlanticand Gulf portsAt the hearing the Company contended that the restriction to shipsoperated out of Atlantic and Gulf ports should be eliminatedThe S I U agreed withthis contention , the N M U. expressed no oppositionCounsel for the Company also indi-cated at the hearing that the Company desires that the unit include employees on shipswhich it may hereafter' acquireThe Company at the present time, as well as in the fallof 1937 when the election was conducted pursuant to the Board's prior Decision and Direc-tion of Election, operates only four shipsGovernor John Line, Delfina, De Lisle,andMajorWheelerThe present proceeding is concerned only with the investigation andcertification of a bargaining representative of the Company's employees aboard these fourships.While the appropriate unit, as defined herein, may include employees of the Com-pany aboard other ships which it may acquire at some indefinite time in the future, theBoard cannot speculate with respect to the Company's future expansion, and all thecontingencieswhich may arise affecting the appropriateness of the unit to include un-licensed personnel employed by the Company on all its ships, under changed conditions.Any such questions must be decided as they ariseMatter of American Prance Line et at. (Baltimore-Insular Line, Inc )andInternationalSeamen'sUnion of America, 3 N. LR B 64, 70 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe shall direct that elections on the Company's ships shall beconducted as soon as possible under the direction and supervision ofthe Regional Director for the Second Region, who shall determine,in her discretion, the exact time and place and procedure for postingnotices of election and for balloting on each ship, provided, however,that each ship be posted with a notice of election, a sample ballot, alist of employees eligible to vote, and a notice of the time and placewhere balloting will be conducted, at some port of call prior to theport where balloting is to be conducted, or, in the event that a shipis to be posted and voted in the same port without an intervening trip,at least 48 hours before balloting is conducted.Those eligible to vote will be the employees in the appropriate unitwho are employed on a ship operated by the Company when it isposted and who are still so employed at the time balloting takesplace, provided, however, that if any person so employed be trans-ferred from one ship of the Company to another during the periodwhen the elections are being conducted, he shall be entitled to votebut once.Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAw1.A question affecting commerce has arisen concerning the repre-sentation' of employees of Baltimore Insular Line, Inc., New YorkCity, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the Act.2.The unlicensed personnel in the deck, engine, and stewards'departments, excluding wireless and radio operators, chief electri-,cians on electrically driven ships, and junior engineers who holdlicenses, employed on the-vessels operated by Baltimore Insular Line,Inc., constitute a unit appropriate for the purposes of collective bar-'gaining'within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation ordered by the Boardto determine representatives for the purposes of collective bargainingwith Baltimore Insular Line, Inc., New York City, elections by secretballot shall be conducted as soon as convenient, and beginning asI BALTIMORE INSULAR LINE', INC.431promptly as practicable after the date of this Direction, in conformitywith the instructions set forth in Section V, above, for the conductof the elections, under the direction and supervision of the RegionalDirector for the Second Region, acting in this matter as agent fortheNational Labor Relations, Board and subject to Article III,Section 9, of said Rules and Regulations, among the unlicensed per-sonnel in the deck, engine, and stewards' departments, excluding wire-less and radio operators, chief electricians on electrically driven ships,and junior engineers who hold licenses, employed on the vessels oper-ated by Baltimore Insular Lune, Inc., to determine whether theydesire to be represented by Seafarers' International Union of NorthAmerica, or by National Maritime Union of America for the purposesof collective bargaining, or by neither.